DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 5/5/2022 in which claims 1-3, 10, 11, 18, and 19 were amended.
Claims 1-20 remain pending and are presented for examination.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Zhang et al (CN 111755417 and Zhang hereinafter), an integrated circuit (Fig. 2) comprising: an n-type drift region (120 Fig. 2; page 4, line 18); a gate structure (200; Fig. 2; page 4, line 19) on a first portion of the n-type drift region; a drain structure (125; Fig. 2; page 4, line 21) in a second portion of the n-type drift region, the gate structure and the drain structure being separated by a drift region length (Lds); a resist protective oxide (RPO) (130; Fig. 2; page 4, line 26) over the n-type drift region and between the gate structure and the drain structure; and a field plate (310; Fig. 2; page 7, line 40-41) contact in direct electrical connection to the resist protective oxide (130) configured for applying a voltage to the resist protective oxide (310 is meets the intended use recitation of “configured to” as 310 is a conductive via that can connect to an external voltage source); a drain structure contact (330; page 6, line 18) in direct electrical connection with the drain structure, the drain structure contact and the field plate contact being separated by a dielectric region (102). Zhang fails to expressly disclose a conductive pattern over the dielectric region and electrically connecting the drain structure contact and the field plate contact.
As to claim 10: the closest prior art, Zhang, discloses a method of manufacturing an integrated circuit comprising: implanting an n-type drift region (120) in the substrate (Fig. 7; page 9, last 4 lines); depositing a gate structure (200) on a first portion of the n-type drift region (Fig. 8; page 9, last 4 lines); implanting a drain structure (125) in a second portion of the n-type drift region, the gate structure and the drain structure being separated by a drift region length (Lds) (Fig. 9; line 32); depositing a resist protective oxide (RPO) (130) over a third portion of the n-type drift region between the gate structure and the drain structure (Fig. 10; page 11, lines 1-3); depositing a first dielectric layer (102) over the resist protective oxide and the drain structure; etching a field plate contact opening to expose a surface portion of the resist protective oxide (Fig. 12; page 12, lines 37-40); etching a drain structure contact opening in the first dielectric layer to expose a surface portion of the drain structure (opening in which 330 is formed); depositing a field plate contact in the field plate contact opening for providing a direct electrical connection to the resist protective oxide (Fig. 13; page 12, lines 37-40); depositing a drain structure contact (330) in the drain structure contact opening in direct electrical connection with the drain structure, wherein the drain structure contact and the field plate contact are separated by a residual portion of the first dielectric layer (102). Zhang fails to expressly disclose implanting a deep P-well in a P-type substrate; where the n-type drift region is implanted into the deep P-well. Wang discloses a lateral DMOS where there is implanting a deep P-well (221) in a P-type substrate (Fig. 3B; page 6; substrate 100); where the n-type drift region (321) is implanted into the deep P-well (Fig. 3C; page 6). Zheng in view of Wang fail to expressly disclose forming a conductive pattern in electrical contact with both the field plate contact and the drain structure contact.
As to claim 18: the closest prior art, Zhang, discloses a method of improving high-voltage performance in a LDMOS integrated circuit comprising: depositing an insulating field plate (130) over a portion of an n-type drift region (120) arranged between a gate structure (200) and a drain structure (Fig. 2; page 4, lines 18-26; drain structure 125); forming a first direct electrical contact (310; Fig. 2, page 7, lines 40-41) to the insulating field plate; forming a second direct electrical contact (330; page 6, line 18) to the drain structure, wherein the first direct electrical contact is separated from the second direct electrical contact by a dielectric region (102); and applying a field plate voltage to the insulating field plate during device operation (Fig. 2; inherently a voltage will be applied to the field plate to operate the device). Zhang fails to expressly disclose forming a conductive jumper between the first direct electrical contact and the second direct electrical contact.
Any comments considered necessary by applicant must be no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813